COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
  MVS INTERNATIONAL                                                No. 08-16-00173-CV
  CORPORATION AND                                  §
  MANUEL SATURNO,                                                       Appeal from
                                                   §
                          Appellants,                               168th District Court
                                                   §
  v.                                                             of El Paso County, Texas
                                                   §
  INTERNATIONAL ADVERTISING                                       (TC # 2015-DCV3098)
  SOLUTIONS, LLC, NEXT LEVEL                       §
  FIRM, LLC, RENE RASCON,
                                                   §
                          Appellees.
                                                   §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellants recover

from Appellees all costs of this appeal, for which let execution issue, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.